                                           Case 4:20-cv-01785-KAW Document 5 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH A MARTIN,                                       Case No. 20-cv-01785-KAW (PR)
                                   8                      Petitioner,
                                                                                                ORDER TO SHOW CAUSE
                                   9               v.

                                  10     WARDEN, AVENAL STATE PRISON,
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, filed this petition for a writ of habeas corpus pursuant to
                                  14   28 U.S.C. § 2254 challenging his conviction in the Contra Costa County Superior Court.
                                  15   Petitioner has consented to the jurisdiction of the undersigned United States Magistrate Judge over
                                  16   this action. Petitioner has paid the $5.00 filing fee.
                                  17          It does not appear from the face of the petition that it is without merit. Good cause
                                  18   appearing, the Court hereby issues the following orders:
                                  19          1.        The Clerk of the Court shall serve electronically a copy of this Order upon
                                  20   Respondent and Respondent’s attorney, the Attorney General of the State of California at the
                                  21   following email address: SFAWTParalegals@doj.ca.gov. The Petition and the exhibits thereto are
                                  22   available via the Electronic Case Filing System for the Northern District of California. The Clerk
                                  23   also shall serve by mail a copy of this Order on Petitioner.
                                  24          2.        No later than sixty days from the date of this Order, Respondent shall file with this
                                  25   Court and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules
                                  26   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
                                  27   Respondent shall file with the Answer all portions of the state record that have been transcribed
                                  28   previously and are relevant to a determination of the issues presented by the petition. If Petitioner
                                           Case 4:20-cv-01785-KAW Document 5 Filed 04/21/20 Page 2 of 2




                                   1   wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

                                   2   on Respondent within forty-five days of his receipt of the Answer. If he does not do so, the

                                   3   petition will be deemed submitted and ready for decision on the date the Traverse is due.

                                   4          3.      No later than sixty days from the date of this Order, Respondent may file with this

                                   5   Court and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   6   as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                   7   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   8   Respondent an opposition or statement of non-opposition to the motion within forty-five days of

                                   9   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                  10   within fourteen days of receipt of an opposition.

                                  11          4.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  12   informed of any change of address by filing a separate paper with the Clerk headed “Notice of
Northern District of California
 United States District Court




                                  13   Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

                                  14   serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

                                  15   document to Respondent’s counsel.

                                  16          5.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  17   Any motion for an extension of time must be filed no later than three days prior to the deadline

                                  18   sought to be extended.

                                  19          6.      Respondent shall file his Consent or Declination to Magistrate Judge Jurisdiction

                                  20   on or before the date his answer is due.

                                  21          This form can be found at www.cand.uscourts.gov/civilforms.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 21, 2020
                                                                                               __________________________________
                                  25                                                           KANDIS A. WESTMORE
                                  26                                                           United States Magistrate Judge

                                  27

                                  28
                                                                                           2
